Citation Nr: 0638486	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  00-22 549A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals June 2000 decision which found 
that the veteran was not entitled to an effective date prior 
to May 9, 1989, for the grant of service connection for 
hypertension.



REPRESENTATION

Moving party represented by:  Sandra E. Booth, Attorney at 
Law



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on motion of the veteran submitted in November 2000 
asserting that the Board failed to properly apply the law in 
its June 2000 decision denying assignment of an effective 
date prior to May 9, 1989, for the grant of service 
connection for hypertension.  The Board first considered the 
veteran's motion in November 2002 and determined that there 
was no CUE in the June 2000 decision.  The veteran appealed 
the November 2002 decision to the United States Court of 
Appeals for Veterans Claims (Court).

In a May 2006 memorandum decision, the Court set aside the 
Board's November 2002 decision and remanded the matter for 
additional reasons and bases to support its finding that a 
1963 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, denying 
entitlement to service connection for hypertension was final.  
In a November 2006 letter brief from the veteran's attorney, 
it is argued that the 1963 rating decision is not final 
because the veteran was not properly notified of the denial 
of benefits.


FINDING OF FACT

The June 2000 decision of the Board denying assignment of an 
effective date prior to May 9, 1989, for the grant of service 
connection for hypertension was consistent with the law and 
supported by evidence then of record.







CONCLUSION OF LAW

The June 30, 2000, decision of the Board denying assignment 
of an effective date prior to May 9, 1989, for the grant of 
service connection for hypertension was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 3.105, 20.1403 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) are not applicable to claims of clear and 
unmistakable error.  CUE claims are not conventional appeals, 
but requests for revisions of previous decisions.  See 
Disabled American Veterans v. Gober, 234 F.3d 682, 694 (Fed. 
Cir. 2000) citing Haines v. West, 154 F.3d 1298, 1300 (Fed. 
Cir. 1998).  Thus, the moving party bears the burden of 
presenting allegations of error which existed at the time of 
the decision alleged to be the product of CUE.  See Livesay 
v. Principi, 15 Vet. App. 165, 178-179 (2001).

This motion for revision of a Board decision comes before the 
Board after a lengthy history of the veteran seeking to be 
service connected for hypertension that he asserts either 
began during service or was aggravated by his period of 
active service.  His motion is dated October 4, 2000, and was 
received by the Board in November 2000.  The document 
specifically states:

Please consider this letter a request for C.U.E. 
revision for the boards decision on the Issue 
Number 3 Entitlement for an effective date prior to 
May 9, 1989 for service connection for 
hypertension. The veteran contends that on the 
issue of his original application in 1962 the 
regional office failed to follow USC 38-312-313-337 
38CFR which held a wartime veteran who contracted a 
disease while on active duty and was refused 
employment is entitled to compensation.

This information was available to his R.O. 
Representative at the time of application. 
Therefore it is the veterans contention that, in 
view of BVA decision of 6/20/1996 which stated 
service connection for essential hypertension 
started while in the military, the veterans 
application was well grounded. The veteran on his 
application stated he applied for a job with the 
city of Cleveland as a police officer one month 
after discharge and was refused because of 
essential hypertension. This information was 
readily available to the regional office 
representative at the time of application but was 
unavailable to the veteran because the Freedom of 
Information act was not yet a law. Based on the 
following facts the veteran feels this decision 
should be reviewed:

1.	C.O.V.A. decision to vacate secretary Browns 
contention of failure to appeal.
2.	The B.V.A. decision that veterans service 
connection started while in the military.
3.	Veterans contention of clearly stating to the 
regional office he was refused employment as a 
police officer by the city of Cleveland's 
surgeon.

Based on these facts the veteran feels entitled to 
compensation, retroactive to his original 
application, due to agency error.

The Board sets out the veteran's motion verbatim because the 
Court specifically stated in its May 2006 memorandum decision 
that it was, "wholly unclear how the Board interpreted [the 
veteran's] assertions of CUE to be addressing the June 2000 
Board decision as opposed to the 1963 RO decision."

The Board interprets the veteran's CUE claim to be directed 
at the Board's June 2000 decision because the veteran's 
motion was (a) received approximately four months after the 
Board decision was rendered, (b) specifically stated that 
revision in the Board's decision was requested, and (c) 
identified issue number three in the June 2000 Board decision 
to be the issue requested for revision.  Although it is 
certainly clear that the veteran's attack on the June 2000 
Board decision is based upon his belief that all previous 
ratings were inaccurate, the Board is somewhat dismayed that 
the Court would suggest that the Board is incapable of 
interpreting motions before it, particularly in light of the 
fact that the Court did not have a copy of the veteran's 
motion before it when it rendered its memorandum decision.  
See Memorandum Decision, p. 7, footnote 3.

Nevertheless, the Board will make every attempt to comply 
with the directives issued by the Court.  Specifically, the 
Board will fully address the veteran's motion and explain all 
material issues of fact and law presented on the record.  In 
order to do this, a complete history of the veteran's quest 
for service connection for hypertension is needed.

The veteran served honorably in the United States Air Force 
from January 1954 to October 1957.  Upon discharge 
examination in September 1957, it was noted that he had been 
advised in 1955 that he had high blood pressure.  He was not 
found to have hypertension upon examination and his blood 
pressure reading was reported as 140/82.  The veteran did not 
file an application for VA compensation benefits promptly 
upon discharge.

On October 26, 1962, the veteran submitted an application for 
VA compensation or pension benefits and listed hypertension 
as a disability.  In a February 8, 1963, rating decision, the 
RO denied service connection for hypertension as not found 
during service.  Notice of the denial was mailed to the 
veteran on February 26, 1963, but it was returned by the 
postal service and marked, "moved."  On March 8, 1963, the 
RO sent a card to the Postmaster to obtain a forwarding 
address.  It was noted on March 18, 1963, that there was no 
forwarding address and that the document would be mailed to 
the appellant when a current address was received.

The next document associated with the veteran's claims 
folder, which is a second application for VA compensation or 
pension benefits, is dated on March 5, 1980.  The veteran 
again reported hypertension to be a disability.  Treatment 
records were sought by the RO in April 1980 and a VA 
examination was scheduled.  It was reported on May 16, 1980, 
that the veteran failed to report for the scheduled 
examination.  As such, a letter was sent to the veteran on 
June 9, 1980, advising that his claim was denied because of 
his failure to report for a scheduled examination.  This 
letter was not returned to the RO and there was no response 
from the veteran.

The next document associated with the veteran's claims 
folder, which is a third application for VA compensation or 
pension benefits, is dated July 29, 1987.  The veteran 
reported having a collapsed lung and hypertension since 1984.  
A duty-to-assist letter was sent to the veteran on September 
2, 1987, requesting that he provide appropriate releases for 
medical evidence to support his claim.  The veteran did not 
respond and, in a letter dated November 25, 1987, the RO 
advised the veteran that his claim was denied because he had 
not provided the necessary information to proceed with the 
claim.  This letter was not returned to the RO and there was 
no response from the veteran.

The next document associated with the veteran's claim folder 
is a VA Form 21-4138, Statement in Support of Claim, received 
on September 25, 1989, requesting that the veteran be 
considered for service connection for hypertension that began 
in 1955.  The veteran did not abandon this claim and it was 
developed by the RO.  In November 1989, however, the RO found 
that new and material evidence sufficient to reopen the 
previously denied claim had not been obtained.  The veteran 
was advised of the continued denial of benefits and appealed 
the rating decision.

At a personal hearing before an RO hearing officer in April 
1990, the veteran testified that he first claimed that he had 
hypertension due to service in 1962.  He stated in a letter 
dated in December 1990 that he disagreed with the 1963 denial 
of benefits, "based on the documents that I submitted in 
1989."  Upon hearing before the Board in October 1991, the 
veteran's representative discussed the history of the 
veteran's claim and noted that it was most recently reopened 
in September 1989.

In August 1992, the veteran finally obtained evidence of his 
being rejected from a job as a Cleveland police officer in 
1958 due to a finding of hypertension.  Interestingly, the 
Board did not find this evidence to be new and material in a 
June 1994 decision and the denial of benefits was continued.  
The veteran appealed that decision.  In a March 1996 
memorandum decision, the Court vacated the Board's decision 
and remanded it for further consideration of the new 
evidence.  In the Court's memorandum decision, it 
specifically found that the RO's 1963 rating decision was not 
appealed and became final.  See Memorandum Decision, p. 5.  
The veteran is familiar with this finding as he has 
highlighted it and forwarded it to the RO with his arguments 
for assignment of an earlier effective date.  The veteran 
reads this portion of the Court's decision as meaning that 
reopening of the previously denied claim means that the date 
of claim is revived for the purposes of assigning an 
effective date.

Upon remand from the Court, service connection for 
hypertension was granted by the Board in a June 1996 decision 
finding that, based on new information submitted in August 
1992 showing hypertension in 1958, it was presumed that 
hypertension began during service.  The RO effectuated this 
grant in a July 1996 rating decision and assigned an 
effective date of May 9, 1989, under 38 C.F.R. § 3.157(b)(1) 
as the first evidence of hypertension within one year of the 
date of receipt of the reopened claim.

The veteran submitted his notice of disagreement with respect 
to the assignment of a 1989 effective date and stated that 
the effective date should be either 1962 or 1957.  All of his 
assertions from this point display a basic misunderstanding 
of the law as it pertains to the meaning of a reopened claim.  
The Board notes that an RO hearing officer made what appears 
to be very patient efforts to explain to the veteran at a 
hearing in April 1997 that the March 1996 Court decision 
vacating the June 1994 Board decision did not vacate the RO's 
1963 rating decision.  At that hearing, the veteran did not 
dispute the fact that he did not appeal the 1963 rating 
decision, he simply stated that he disagreed with the law 
regarding reopening.

In a June 30, 2000, decision, the Board determined that the 
1963 RO decision was final because proper notice was provided 
to the veteran at the last known address of record and that 
nothing in the record suggested that the 1963 was altered.  
The Board pointed to Court precedent in Hyson v. Brown, 5 
Vet. App. 262, 265 (1993) that VA did not have the burden of 
turning up heaven and Earth to find a claimant and found that 
it was bound by VA regulations regarding finality and the law 
as set forth in 38 U.S.C.A. § 7104(c).  As such, the Board 
determined that the reopened claim received on September 25, 
1989, was the basis upon which to grant entitlement to 
service connection for hypertension, and that May 9, 1989, 
was the most advantageous effective date for assignment under 
38 C.F.R. § 3.157(b)(1).

In November 2000, the Board received the veteran's request 
for revision based on CUE set out in its totality above.  
Given the history here outlined, which does not appear to be 
in dispute, the Board will now discuss the veteran's motion.  
It is important to note that the veteran's attorney now 
argues that the veteran did not receive notice of the 1963 
denial of benefits and, as such, the claim remains open.  In 
the alternative, the veteran's attorney requests that an 
effective date of March 1980 be assigned for the grant of 
service connection for hypertension or, if the 1980 cannot be 
assigned, then the July 1987 date of claim.  Accordingly, 
even though the veteran made arguments for a revision in the 
Board's June 2000 decision based on a misapplication of an 
unknown law (USC 38-312-313-337 38 CFR), the Board will focus 
on what appears to be the crux of the CUE motion which is 
that the facts, as they were known at the time of the June 
2000 decision, were not before the Board, and/or that the 
statutory or regulatory provisions with respect to finality 
and reopening, extant at the time of the June 2000 decision, 
were incorrectly applied.

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. § 
7111(a).  According to the regulations, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See 38 C.F.R. § 20.1403(a).  Generally, CUE is 
present when either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Ibid.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  See 38 C.F.R. § 
20.1403(b).


The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
the following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision;  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.

The Court propounded a three-pronged test for determining 
when there has been clear and unmistakable error committed in 
a prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . . If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Fugo v. Brown, 6 Vet. App. at 
44.  Additionally, the Court held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).

First, the Board looks to the assertion that the correct 
facts were not before the Board in June 2000.  The veteran's 
attorney asserts that the fact that the veteran did not 
receive notice of the February 1963 rating decision denying 
service connection for hypertension was not before the Board 
and properly weighed in its June 2000 decision.  Had that 
fact been known, the outcome would have been manifestly 
different in that an effective date of October 26, 1962, the 
date of receipt of the original claim, would have been 
assigned.

A review of the record reveals that there is no doubt that 
the veteran did not receive a copy of the February 1963 
notice of the RO's denial of benefits in 1963.  The notations 
on the notice clearly show that it was returned to the RO and 
RO personnel made efforts to locate a forwarding address.  It 
is assumed that the veteran did not receive a copy of the 
notice until he resurfaced in 1980 and contacted the RO by 
submitting a new application for benefits.  As such, the 
Board finds that the facts, as they were known at the time of 
the June 2000 Board decision, were properly before the Board 
even if they were not expressed with sufficient detail as the 
Board stated that there was no indication that the veteran 
gave notice of his current address until 1980.  The 
discussion of the facts in the Board's June 2000 decision 
clearly reflect the understanding that the veteran did not 
receive the 1963 notice in 1963.

Turning to the law, the Board notes that it is well 
established that it is a claimant's responsibility to keep VA 
advised of his whereabouts.  See Hyson v. Derwinski, 5 Vet. 
App. 262 (1993).  The Court has held that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

The provisions of 38 C.F.R. § 3.1(q) indicate that written VA 
notices are to be sent to "a claimant or payee at his or her 
latest address of record."  The Court has ruled that there is 
a "presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley v. Derwinski, 
2 Vet. App. 307, 311 (1992), [citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While 
the Ashley case dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied this presumption of regularity to procedures at 
the RO.  

In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
The veteran asserts that he did not receive notice of the 
1963 denial of benefits in 1963, but that fact is not in 
dispute because the RO personnel made clear notations with 
respect to their efforts to locate the veteran to advise him 
of the posture of his claim.  The question simply becomes, 
does the 1963 rating decision become final or is this veteran 
provided with some sort of reprieve from the regular rules of 
finality because he elected to disappear after submitting his 
claim in 1962.  

The Board notes at this juncture that the veteran has not 
averred any good cause for not contacting VA between 1963 and 
1980.  He simply requests that his original date of claim be 
assigned because that is when he first sought benefits.  The 
veteran has not made any specific allegations of CUE with 
respect to the Board's interpretation of finality, he only 
asserts that he does not agree with the law as it stands with 
respect to reopening and the assignment of effective dates.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 38 
C.F.R. § 20.302.  See 38 C.F.R. § 20.1103.  A claimant, or 
his representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of the 
determination to him.  Otherwise, the determination will 
become final.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  See 38 C.F.R. § 20.302.  

Given the evidence of record that VA mailed the notice of the 
denial of benefits on February 26, 1963, and that VA made 
efforts to locate the veteran, the Board finds that the 1963 
rating decision became final when the veteran did not submit 
a notice of disagreement by February 26, 1964.  VA cannot be 
held responsible for the veteran's actions of not providing 
an adequate address.  Any argument that he did not receive 
proper notice rests solely on the veteran's shoulders as VA 
followed its regulations and the rule of law regarding 
efforts to locate a claimant.  Thus, the Board's finding in 
June 2000 that the February 1963 denial of service connection 
for hypertension was final is based on the facts and the law 
as they existed at that time.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  It is important to point out here that 
the effective date to be assigned for a grant of service 
connection based on a reopened claim will not be the date of 
the original claim that was denied in a final determination, 
but such date will be assigned in accordance with the date of 
receipt of the reopened claim.  See 38 C.F.R. § 3.400.  This 
is the most important point to be explained to the veteran as 
he has at no time disputed that he did not pursue various 
claims, but believes that because his hypertension began 
during service, he should receive benefits as of the time his 
disability began.

The Board appreciates the veteran's arguments with respect to 
his desire to have VA benefits paid as of his original claim 
in 1962.  His logic is based upon the basic tenet of fair-
play that one should be compensated for a disability as of 
the time that the disability began.  This logic, however, is 
not available under VA law when a claimant abandons his 
claims.  

38 C.F.R. § 3.400 specifically requires assignment of an 
effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance as the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Thus, with this 
veteran's original claim being denied and the original denial 
becoming final, the earliest possible date for assignment of 
the grant of service connection for hypertension will be the 
date of the reopened claim because, presumably, entitlement 
arose, i.e.:  the veteran reached a compensable level of 
hypertension, prior to filing his original claim of 
entitlement to service connection in 1962.  The later date 
must be assigned under the regulations and VA is bound by the 
law notwithstanding evidence that entitlement may have arisen 
in 1962.  The assignment of an effective date later than 1962 
does not negate the fact that VA has acknowledged that 
hypertension began during the veteran's period of active 
service.

The Board will now consider whether the veteran's claims 
submitted in 1980 or 1987 were open when the Board determined 
in its June 2000 decision that the appropriate effective date 
for the grant of service connection for hypertension was May 
9, 1989.  As set out above, both claims were denied because 
the veteran failed to respond to the RO's request for 
information; the 1980 claim was denied because the veteran 
failed to report for a medical examination and the 1987 claim 
was denied because the veteran failed to respond to a request 
for medical evidence.

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, compensation based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  See 38 C.F.R. § 3.158(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  A claimant failing to report for a 
scheduled examination must show good cause for so doing.  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  See 38 C.F.R. § 3.655.

The record reveals that the veteran failed to report for an 
examination scheduled in May 1980.  He did not provide good 
cause for his actions.  In fact, he did not provide any cause 
for his actions until the recent suggestion that the did not 
receive notice of the scheduled examination.  

Based on the doctrine of regularity, as set out above, the 
Board finds that timely notice of the scheduled VA 
examination was sent to the veteran at his most recent 
address of record at the time.  This finding is based upon 
the fact that he did not dispute receiving notice until many 
years later and the address of record at the time of the 
examination was maintained subsequent to notice of the 
examination and there were no returned letters.  As such, the 
1980 claim was abandoned and properly denied under 38 C.F.R. 
§ 3.655.  This denial became final in June 1981 when the 
veteran did not submit a notice of disagreement as required 
by 38 C.F.R. § 20.302 within the prescribed one year.

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the United States Supreme Court 
had held that everyone dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though the veteran may have been ignorant of the abandonment 
provisions of 38 C.F.R. § 3.158(a), he was necessarily 
charged with knowledge of the regulation.  

It is plain from the record before the Board in June 2000 
that the veteran was advised of what was required of him to 
adjudicate his claim in 1987 as the September 1987 duty-to-
assist letter sent to him by the RO clearly stated that 
private medical records had been requested and a release for 
those records was required.  It is also plain from the record 
as it stood in June 2000 that the veteran failed to comply.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood, 
1 Vet. App. at 193.  There is no correspondence or report of 
contact from the veteran of record which would explain the 
lack of response and the September 1987 letter was not 
returned to the RO as undeliverable.  The veteran has not 
furnished other medical evidence which would serve as a 
viable substitute for a scheduled examination or treatment 
records.  See 38 C.F.R. § 3.326(b).  Therefore, the veteran's 
1987 claim is considered to be abandoned pursuant to 38 
C.F.R. § 3.158.  Notice was provided to the veteran on 
November 25, 1987, and there is no suggestion that the 
veteran did not receive the notice.  Accordingly, the denial 
became final in November 1988, when the veteran did not 
submit a notice of disagreement as required by 38 C.F.R. 
§ 20.302.

The veteran submitted his next request for service connection 
for hypertension on September 25, 1989.  VA treatment records 
were obtained and included a May 9, 1989, treatment note 
showing a diagnosis of hypertension.  Service connection for 
hypertension was eventually granted based on this reopened 
claim.

As pointed out above, the effective date of an award of 
disability compensation based on new and material evidence 
received after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii).  Under 
38 C.F.R. § 3.157(b)(1), once a formal claim for compensation 
has been allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report 
of hospitalization by VA will be accepted as an informal 
claim for increase or to reopen.  Therefore, Section 
3.157(b)(1) may be utilized to provide this veteran with an 
effective date prior to the date of receipt of claim by 
interpreting his May 9, 1989, treatment note as an informal 
claim for entitlement to service connection for hypertension. 

Given the evidence of record, the Board finds that there is 
no date earlier than May 9, 1989, which may be assigned as 
the effective date for the grant of service connection for 
hypertension.  Specifically, all claims prior to the 
September 1989 claim were denied and became final.  The 
interpretation of 38 C.F.R. § 3.157(b)(1) to assign May 9, 
1989, as the effective date is the most advantageous to the 
veteran based on the record as it was presented to the Board 
in June 2000 and as it now stands.  There is simply no doubt 
that 38 C.F.R. § 3.400(q)(1)(ii) limits the available 
effective dates for a reopened claim to the date of receipt 
of the new claim as opposed to the date of the original claim 
that was requested to be reopened.

Thus, the Board finds that the correct facts as they were 
known in June 2000 were before the Board and there was no 
evidence making it absolutely clear that a different result 
would have ensued based on the evidence then of record.  The 
Board also finds that the law, as it existed in June 2000, 
was properly interpreted by the Board in finding that all 
decisions prior to the veteran's September 1989 claim were 
final.  The veteran's disagreement with the state of the law 
with respect to finality and reopening of claims is not for 
the Board to consider as that is a legislative issue.  The 
evidence before the Board in June 2000 showed a diagnosis of 
hypertension within one year of discharge from service, a 
treatment note dated on May 9, 1989, and a reopened claim 
received in September 1989 that resulted in the grant of 
service connection for hypertension.  Consequently, the Board 
finds that there does not exist an error in the prior 
decision that compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  As a result, the 
veteran's motion to revise or reverse the June 30, 2000, 
decision is denied.


ORDER

The motion to revise or reverse the June 30, 2000, Board 
decision is denied.




                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



